     Entered on Docket June 11, 2021
                                                   Below is the Order of the Court.


 1                                                 _______________________________
                                                   Marc Barreca
 2                                                 U.S. Bankruptcy Judge
                                                   (Dated as of Entered on Docket date above)
 3

 4

 5

 6_______________________________________________________________

 7

 8

 9

10                              UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF WASHINGTON
11                                         AT SEATTLE
12
       In re:                                  )     Chapter 7
13                                             )     No. 19-12233
       JOHN FELIX CASTLEMAN, SR.,              )
14                                             )
       and                                     )     ORDER ON TRUSTEE’S MOTION TO SELL
15                                             )     RESIDENCE OF DEBTORS
       KIMBERLY KAY CASTLEMAN                  )
16                                             )
                               Debtor          )
17

18              This matter came on to be heard upon the Motion of the Trustee for Authority to Sell the

19    Residence of the Debtors. The Trustee’s Motion is based upon Section 348 (f)(1)(B) of the

20    Bankruptcy Code. The Court considered the materials submitted by the Debtors and the Trustee

21    along with the oral arguments on May 12, 2021.

22              The Court entered its Memorandum Decision on June 4, 2021.

23              IT IS ORDERED, ADJUDGED, and DECREED that the full value of the Real Property is

24    the property of the Chapter 7 estate including any post-petition appreciation and that the Trustee’s

25    ///

26    Order on Memorandum Decision - 1                                          Law Offices of
                                                                                Peter H. Arkison
                                                                                103 E. Holly Street, Suite 502
                                                                                Bellingham, WA 98225-4728
                                                                                (360) 671-0300
Case 19-12233-MLB           Doc 86      Filed 06/11/21      Ent. 06/11/21 10:05:44              Pg. 1 of 2
 1   Motion is granted.

 2                                         ///End of Order\\\

 3

 4

 5   Presented by:

 6
     /s/ Peter H. Arkison
 7   Peter H. Arkison
     Attorney for the Trustee
 8   WSBA 5530

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   Order on Memorandum Decision - 2                            Law Offices of
                                                                 Peter H. Arkison
                                                                 103 E. Holly Street, Suite 502
                                                                 Bellingham, WA 98225-4728
                                                                 (360) 671-0300
Case 19-12233-MLB         Doc 86    Filed 06/11/21- 2Ent.
                                                     - 06/11/21 10:05:44      Pg. 2 of 2
